Title: To George Washington from Thomas Proctor, 5 July 1789
From: Proctor, Thomas
To: Washington, George



Esteemed Sir
Philadelphia July 5th 1789

Be pleased to suffer the Intrussion of this address which perhaps may interfer with business of Importance, and I shall with brevity acquaint your Excellency that th[r]ough adverse and unforseen misfortunes while I continued Sheriff of the County of Philadelphia, I have been led to bear the losses of those, for whome I had once felt the utmost tenderness—even to the nonfulfilment of my duty; to save them from apparrent ruin & their turn been served, of course they neglected me, and through the consequent attendant, my Estate in a considerable degree is wasted by various suits to the adjusment of such demands. This catastrophy is the more hightned when I reflect that under providence I am the only one that a numerous and aged family have to look to for their comfort and suport. such being my lot and at a time when I have nearly passed the Zenith of usual activity Induces me to leave it upon the recollection of your Excellency; that if in the arrangement of the war, and Ordnance departments, their should happen a vacancy to which I might be deemed capabel, and worthy of filling; I would willingly accept it as your gift. And why I name the line of the Ordnance particularly is—That notwithstanding its extensive branches, I beg leave to say that I have an intimate and Mechanical knowledge, of the Equipments of that branch of the Army, it being the profession of my youth, upwards of Twenty one years; previous to the late war in America. I will not add farther at this time, only to asshure you that I am with wonted sincerity for your happyness your Excellency Obedient Servant

 Thomas Proctor

